In an action, inter alia, for an accounting, the appeal is from an order of the Supreme Court, Kings County (Hurowitz, J.), dated May 15, 1985, which granted the plaintiffs motion for leave to serve an amended complaint.
Order affirmed, with costs. The appellants’ time to answer the amended complaint is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry.
Special Term properly exercised its discretion in granting the plaintiff leave to serve an amended complaint to assert additional causes of action. CPLR 3025 (b) provides that "[a] party may amend his pleading * * * at any time by leave of court” and that "[l]eave shall be freely given upon such terms as may be just”. It is an improvident exercise of discretion to deny leave to amend in the absence of prejudice or surprise to the other party (see, e.g., Fahey v County of Ontario, 44 NY2d 934; Scarangello v State of New York, 111 AD2d 798; Daigle v Texas Intl. Co., 109 AD2d 648, 649). There can be no valid claim of surprise by the appellants, nor will any actual prejudice result by permitting plaintiff to amend her complaint to assert the additional causes of action, since the appellants were apprised from the outset of the nature of the action and the plaintiffs amended complaint involves the same transaction and set of facts (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959; Scarangello v State of New York, supra). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.